Honorable Henry Wade
District Attorney
Dallas County Governmental Center
Dallas, Texas 75202
                                     Opinion No. ~-853
                                     Re : Whether a rubber stamp
                                          engraved as directed
                                          by Article 5960 V.C.S.,
                                          may be used by a Notary
                                          Public as his official
                                          seal to validate his
Dear Sir:                                 acts of office.
      You have requested from this office an official opinion
on the following question:
         "Whether the authentication of his offkclal act.by a
         Notary Pub~lc'by'the use of a seal 'of.offi'ce"ma'de'
                                                            'by '~
         the Imprint of a traditional rubber stamp~showlng a
         star of five points in the center and the words
         'Notary Public, County of         , Texas' around the
         margin (the blank to be fllledth     the name of the
         County for whY.chthe Officer Is appointed), thus, by
         the use ,of an ink pad, making apprinted Impression
         as opposed to the tradltlona.1stamped or embossed
         impression, Is authorized under Article 5960, RCS."
      The controlling statute is Article 5960, Vernon's Texas
Statutes which ,read~sas follows:
         "Each notary public shalI'provlde 'a seal of office,
         whereon shall be engraved in the ~center a star of
         five,~polnts,and the words, Notary Public, County
         Of            Texas, around the margin (the blank
         to'be filled'wlth the name of the County.for.which
         the officer is appotnted),.and:he shall-authenticate'
        .,a11his.official acts therewith."



                            -4141-
Honorable Henry Wade, Page 2                        (M-853)


      Such a statute Is subject to a liberal construction
and a substantial compliance the,rewithobtains. 53 Tex.
Jur 2d 298, Statutes, Sec. 194; also pages 16-17, Sec. 9.
The specific directive of such statute is in regard to the text
and form of a particular device or design to be engraved on
the instrument referred to therein as a seal of office.
Nothing in this statute or in the Constitution of Texas, nor
in any other statute of this State or prior Constitution
thereof, including the Constitution of the Republic of Texas,
requires the use of any particular material in the construction
of any seal, notarial or otherwise.
      The Chief Justices of the several county courts of the
Republic of Texas were, ex officio, the first notaries public
of the Republic and the first Congress thereof specified the
seal to be used for such Courts, and for a notarial seal as
well, to appear as follows: !'withthe style of the Court
around the margin thereof, and a star of five points in the
centre." Laws of Texas, 1833-40, Vol. 1, p.151.
      The first Constitution of the State of Texas authorized
the Governor, with the advice and consent of the Senate, to
appoint a convenient number of notaries public, but no mention
was made of a seal of office for such officers. The early laws
of this State often referred to the official hand and seal of
notaries public but we have been unable to find any statute
prescribing a form for such seal until 1876. The notary public
seal prescribed by statute in that year was identical with the
one described and authorized by our present Article 5960. Acts
of 1876, p.29.
      Obviously, the use of the term 'engraved" in Article
5960 to denote the means by which the device or design was to
be made to appear on such seal, referred only to the instrument
therein designated as a seal of office to be provided by each
notary public and~used to authenticate all his official acts,
and did not refer to the impression of such seal made to appear   J
on any i?i&?ument of writing being authenticated thereby.         t.5

      The word "engrave" is defined in Webster's Third New
International Dictionary as meaning: "to produce (as letters,
figures, or devices) by means of Incised line,s,spaces or
points." The word "incised", used in the foregoing definition,
is defined by Webster as: "made with or as if with a sharp
knife or scalpel: clean and well defined."


                           -4142-
Honorable Henry Wade, Page 3                       (M-853)




        We can see no deviation from the next foregoing definition
of the process of engraving in the construction of an ,ordinary
rubber stamp, as describe~din your question, which bears the
insignia and words properly placed thereon according to the
statute   involved. Undoubtedly, in order for the stamp to print
a legible ink impression on an instrument, the device thereon
necessarily would have to have been produced on the rubber
face of the stamp by some means as if with a sharp knife:
clean and well defined. The actual means of producing such
lines on the rubber stamp, whether by casting, moulding,
etching, carving or otherwise, are of no consequence, as it is
the character of the lines produced that constitutes engraving,
not the means of their production nor even the character of
material upon which such lines are produced, according to the
general sense of Webster’s definitions. A word of caution,
however, is here directed to the users of such stamps. An
indelible ink pad would seem to be necessary for transferring
the impression of such type of seal onto an instrument of
writing in order to complete the act of authentication envisaged
by the statute - that is, an impression of some degree of
durability which would tend to avoid the fact question raised
in the early case of Stooksberr v. Swan (civ.app.1893) 21 S.W.
694;    (Tex.Sup.Ct.1893) 22 SW &3.
      In view of the foregoing, it is the Opinion of this
office that your question should be answered in the af’firmative.:.

                        SUMMARY
              A seal of office of a notary public fashioned
         as rubber stamp engraved as defined in Article 5960,
         V.C.S., is authorized by the statute and an indelibly
         inked imprint thereof impressed upon a proper instrument
         by such notary public to authenticate his official
         act is sufficient in law to constitute the use of his
         official seal of office thereon.
                                       .?
                                    Yodrs very trulry,




                            -4143-
Honorable Henry Wade, Page 4               (M-853)




Prepared by R. L. Lattlmore
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E.'Allen, Co-Chairman
Austin Bray
Marietta McGregor Payne
Jay Floyd
Brandon Bickett
MEADE F. GRIFFIN
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant




                              -4144-



                                       .